Citation Nr: 0117919	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  95-39 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES


1.  Whether the June 1978 rating action which restored a 20 
percent rating for a post-operative left knee disorder upon 
expiration of a temporary total post-surgical convalescent 
rating was clearly and unmistakably erroneous (CUE).  

2.  Whether the August 1978 rating action which confirmed and 
continued the 20 percent rating assigned for a post-operative 
left knee disorder was clearly and unmistakably erroneous 
(CUE).  

3.  Entitlement to an increased rating for a post-operative 
left knee disorder, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from July 1966 to April 1968. 

The appeal arises from the June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., in pertinent part finding that a June 1978 
RO rating action restoring a 20 percent rating for a post-
operative left knee disorder following a period of assignment 
of a temporary total post-surgical convalescent rating was 
not clearly and unmistakably erroneous (CUE); finding that an 
August 1978 RO rating action confirming and continuing the 20 
percent rating for a post-operative left knee disorder was 
not CUE; and denying an increased rating for a post-operative 
left knee disorder, rated 30 percent disabling. 

In the course of appeal, in April 2001, the veteran testified 
before the undersigned member of the Board at a hearing in 
Washington, D.C.  The claims folder contains a transcript of 
that hearing.

The veteran's claim of entitlement to an increased rating for 
a post-operative left knee disorder, currently rated 30 
percent disabling, is the subject of remand, below.  

The Board notes that, at the Board hearing in April 2001, the 
veteran  raised the issue of whether the June 1978 RO 
decision granting a temporary total post-surgical 
convalescent rating pursuant to the provisions of 38 C.F.R. 
§ 4.30, was CUE in not extending that convalescent rating 
beyond the last day of February, 1978.  As a claim for CUE in 
an RO decision may not be raised before the Board in the 
first instance, the veteran is advised that he must first 
raise such a claim at the RO level.  


FINDINGS OF FACT

1.  By a rating action in June 1978 the RO restored a 
previously assigned 20 percent rating for a post-operative 
left knee disorder following a period of assignment of a 38 
C.F.R. § 4.30 temporary total post-surgical convalescent 
rating.  

2.  The June 1978 RO determination to restore the previously 
assigned 20 percent rating for a post-operative left knee 
disorder was reasonably supported by the evidence then of 
record, and that determination to assign a 20 percent rating, 
contemplating moderate disability of the left knee, rather 
than a 30 percent rating, contemplating severe disability in 
the left knee, was not completely inconsistent with or 
completely unsupported by the evidence then of record.  

3.  By a rating action in August 1978 the RO confirmed and 
continued a 20 percent rating for a post-operative left knee 
disorder.  

4.  The August 1978 RO determination confirming and 
continuing the 20 percent rating for a post-operative left 
knee disorder was reasonably supported by the evidence then 
of record, and that determination to continue a 20 percent 
rating, contemplating moderate disability of the left knee, 
rather than assigning a 30 percent rating, contemplating 
severe disability in the left knee, was not completely 
inconsistent with or completely unsupported by the evidence 
then of record.  



CONCLUSIONS OF LAW

1.  The June 1978 rating action which restored a 20 percent 
rating for a post-operative left knee disorder, following 
termination of a temporary total post-surgical convalescent 
rating, was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.105(a), 4.7, 4.71a, Diagnostic Codes 5257, 5258 (1978).  

2.  The August 1978 rating action which confirmed and 
continued a 20 percent rating for a post-operative left knee 
disorder was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.105(a), 4.7, 4.71a, Diagnostic Codes 5257, 5258 (1978).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During service, in July 1967, the veteran underwent an 
arthrotomy of the left knee as treatment for a left knee 
injury.  Service connection for a postoperative status left 
knee disorder was granted by the RO in a March 1972 rating 
action.  In a September 1976 rating action, the rating for 
the left knee disorder was raised from zero percent to 20 
percent disabling.  

In June 1978, the veteran submitted a claim for a temporary 
total post-surgical convalescent rating, along with private 
clinical records of a September 1977 hospitalization, wherein 
he underwent a left medial and lateral meniscectomy, with 
scraping of cartilage of the femoral condyles.  In the June 
1978 claim, the veteran reported that he had returned to work 
in February 1978, but had lost approximately eight weeks of 
work since then due to his left knee condition.  

A June 1978 RO rating decision granted a temporary total 
post-surgical convalescent rating for the veteran's left knee 
disorder from September 7, 1977, through the last day of 
February, 1978, and restored a previously assigned 20 percent 
rating for that left knee disorder effective from March 1, 
1978.  The June 1978 rating decision noted that a VA 
examination was to be conducted to further evaluate the post-
operative status, left knee disorder.  A VA examination was 
conducted in July 1978, and a further VA rating decision in 
August 1978, informed by this examination, confirmed and 
continued the 20 percent rating for the veteran's post-
operative status, left knee disorder.  

As explained by the veteran's representative at a hearing 
before the undersigned Board member in April 2001, the 
veteran contends that clear and unmistakable error was 
committed in June 1978 and August 1978 RO decisions by not 
granting a 30 percent rather than a 20 percent rating, under 
Diagnostic Code 5257, following termination of a post-
surgical convalescent rating.  The representative argued that 
it appeared that the RO erroneously focused on Diagnostic 
Code 5258 rather than Diagnostic Code 5257.  The 
representative further argued that the restoration of the 
pre-surgical 20 percent rating was also inappropriate because 
there was no current examination and insufficient evidence to 
arrive at an appropriate rating.  The representative noted 
that the RO did not then have knowledge that the veteran was 
not fully weight bearing at that time.  At the hearing the 
veteran testified that he returned to work on October 27, 
1978, when physicians told him he could, but he was never 
able to resume full duties as a corrections officer.  The 
veteran testified that all treatment for his left knee 
associated with his September 1977 surgery and 
hospitalization, and all post-surgical treatment until late 
1978 or 1979 was private treatment.  

The regulation regarding finality indicates that "a final 
and binding agency decision shall not be subject to revision 
on the same factual basis except by duly constituted 
appellate authorities, or except as provided by 38 C.F.R. 
§ 3.105."  38 C.F.R. § 3.104(a) (2000).  Previous 
determinations which are final and binding will be accepted 
as correct in the absence of CUE.  38 C.F.R. § 3.105(a) 
(2000).  

Only evidence of record in the claims folder at the time of 
the final June 1978 and August 1978 rating decisions may be 
considered in adjudicating claims for CUE in those 
determinations.  See 38 C.F.R. § 3.104(a); Rivers v. Gober, 
10 Vet. App. 469 (1997); CUE can only be found based upon the 
record and law that existed at the time of the prior 
adjudication in question; Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).  Thus the sole questions for determination are 
whether the June 1978 and August 1978 rating actions were 
clearly and unmistakably erroneous in their assignment of a 
20 percent rating for a post operative left knee disorder 
based on the evidence in the claims folder at the times of 
those determinations.  

In numerous submitted statements the veteran has pointed to 
private medical evidence dated both shortly prior to and 
shortly after the June 1978 and August 1978 RO decisions.  In 
April 2001 testimony before the undersigned Board member the 
veteran testified to significant difficulties with the left 
knee following his September 1977 surgery, with a reduced 
level of function (following a prolonged period of 
convalescence) that was more severe than it was prior to the 
surgery.  However, the medical evidence dated after the June 
1978 and August 1978 RO decisions cannot be considered in 
addressing claims of CUE in those decisions, because such 
subsequent evidence was not part of the record as it existed 
at the time of those determinations.  Damrel.  Similarly, 
evidence dated before the June 1978 and August 1978 RO 
decisions but received into the record after those decisions 
also cannot be considered in addressing claims of CUE in 
those decisions, because such evidence was not of record at 
the time of those decisions.  Damrel.

The Court has set forth a three-prong test to determine 
whether CUE is present in a prior determination: (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question. Damrel, quoting Russell v. 
Principi, 3 Vet. App. 310 (1992).  

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error of fact or 
law that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993), citing Russell.  

The Board must separately consider the issues of CUE in the 
June 1978 RO decision, and CUE in the August 1978 RO 
decision.  

CUE in the June 1978 RO Decision

The Board notes that the June 1978 rating action was that 
which assigned a total disability rating on the basis of 
surgery and post-surgical convalescence under 38 C.F.R. 
§ 4.30 for the period from the September 7, 1977 date of 
surgery through the last day of February 1978.  The usual 
assumption when remedial knee surgery is performed is that, 
following the period of convalescence, the post-operative 
knee condition will be at least as good as it was prior to 
the surgery.  Such an assumption would have been a reasonable 
starting point for the rating board when reviewing the 
evidence to arrive at a disability rating to assign to the 
post-operative knee disorder following the period of 
convalescence.  The Board further notes that a part of the 
rating board's thinking for the June 1978 rating action, as 
shown on the rating decision, was the understanding that the 
veteran was to be afforded an "at once" examination to 
arrive at a still better understanding of the current level 
of disability of the left knee.  So the June 1978 
determination of the appropriate disability rating to assign 
following the expiration of the temporary total post-surgical 
convalescent rating would not need to be as infinitesimally 
accurate as would other determinations of current level of 
disability for service-connected disorders, since the 
determination was to be promptly changed, if indicated, 
following the "at once" examination.  Indeed, the primary 
purpose of the June 1978 RO decision was to grant a temporary 
total post-surgical convalescent rating, with the 
reinstatement of the regular schedular rating being only 
incidental to the assignment of a termination date for the 38 
C.F.R. § 4.30 benefits.  Since the June 1978 rating decision 
was made more promptly, so as to more quickly afford the 
veteran such temporary total post-surgical convalescent 
benefits, a more precise determination as to the particular 
regular schedular rating to assign following termination of 
the temporary total post-surgical convalescent rating, could 
not have been made, since the extra time was not taken to 
afford the veteran a VA examination.  

At the time of the June 1978 RO decision, the claims folder 
included private medical records dated from September 1977 to 
March 1978, related to the veteran's surgery to the left knee 
in September 1977 and post-operative care and treatment.

Pre-surgical treatment notes in September 1977 include 
findings of a locked left knee with severe pain and effusion, 
reportedly following several falls in the prior few weeks.  
September 1977 X-rays showed some degenerative changes of the 
distal femur and the tibia in the region of the condyle, with 
some prominence of the tibial spine.  September 1977 surgical 
notes informed that medial and lateral compartment menisci 
were torn and quite degenerated.  Patellar surfaces were 
smooth with only minimal osteophyte formation.  September 
1977 surgery consisted of the procedure described above.  

An October 1977 private medical noted informed that the 
veteran was using crutches for ambulation following surgery.  

A late November 1977 private medical note informed that the 
veteran had touchdown crutch ambulation ten weeks following 
surgery, with no fluid accumulation and no knee effusion ten 
days after knee aspiration.  Motion was good and the veteran 
had very little pain.  Range of motion was almost normal.  
Quadriceps strength was good to at least 15 pounds.  X-rays 
showed new bone formation in the femur in the drilled areas 
without any loose bodies or progressive destruction.  A plan 
was made for progress to partial and then full weight bearing 
over a two-week period.  

A February 1978 letter from C. C. Edwards, M.D., a private 
orthopedic surgeon, informed that the veteran had an 
arthritic condition of the left knee affected by weather.  
The doctor added that the veteran should probably continue 
with light duty because of his knee for ten years.  

A March 1978 private medical note - the last medical record 
in the claims folder prior to the June 1978 RO decision - 
informed that the veteran reported that he was continuing a 
muscle strengthening program, but he could not state to the 
physician what amount of weight he was using.  On 
examination, there was no effusion and no joint line 
tenderness in the left knee.  Stability was unchanged with 
slight medial and lateral opening and mildly positive drawer.  
Rotatory stability was mildly laxed.  The physician noted 
that none of the stability tests produced truly abnormal 
findings in light of the veteran's degenerative arthritis and 
meniscectomies.  Range of motion was from almost full 
extension to normal flexion.  The knee was well aligned.  
There was mild crepitus, but the patella tracked well and 
there was only mild parapatellar tenderness.  Medial and 
lateral compartment incisions were well healed and nontender.  
It was noted that the quadriceps was substantially smaller on 
the left side, and the veteran could resist only about five 
pounds in flexion.  X-rays showed osteophyte formation and 
healing bone about the drilled condyles.  The physician 
assessed osteoarthritis with clinical instability primarily 
due to failure to regain muscle strength.  The physician 
emphasized that the veteran was repeatedly cautioned 
regarding the need to perform strengthening exercises to 
obtain a more functional and more stable knee.  The veteran 
expressed frustration with a job re-assignment due to his 
knee condition and with the failure of the knee to improve on 
its own.  The physician noted that the knee was of a severely 
degenerated status.  The physician also noted that the 
veteran considered his knee pain and sensation of instability 
to be intolerable.  The physician advised the veteran that 
the knee could be fused to provide the veteran with 
stability, though with loss of all motion.  However, the 
physician prescribed physical therapy.  Valium was also 
prescribed to assist with relaxation and sleep, in light of 
noted recent violent outbursts.  

As indicated above, a June 1978 statement, submitted prior to 
the June 1978 RO decision and considered in that decision, 
the veteran informed that following his surgery in September 
1977 and after a period of convalescence, he returned to work 
on February 6, 1978.  He reported that since returning to 
work he had missed approximately eight weeks of work due to 
his left knee disorder, and that he was being considered for 
disability retirement from his position as a corrections 
officer, because he no longer met the physical requirements 
for the job.  

In the June 1978 determination to restore a previously 
assigned 20 percent rating for the veteran's left knee 
disorder for which CUE is claimed, the RO noted that the 
veteran had returned to work in February 1978, and that the 
medical record showed that the knee continued to have 
instability due to the veteran's failure to regain muscle 
strength.  

In 1978 as now, under applicable criteria, disability 
evaluations were determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1978).  

In 1978 as now, where there was a question as to which of two 
evaluations shall be applied, the higher evaluation was to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating was to be assigned.  38 C.F.R. § 4.7 (1978).  

In 1978 as now, under Diagnostic Code 5258, for semilunar 
cartilage dislocation, with frequent episodes of locking, 
pain, and effusion into the joint, a 20 percent rating was 
applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (1978).  

In 1978, under Diagnostic Code 5257, for other impairment of 
the knee, recurrent subluxation or lateral instability, where 
the knee impairment was slight a 10 percent rating would be 
assigned; where moderate, a 20 percent rating would be 
assigned; and where severe a 30 percent rating would be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1978).  

The Board finds that the correct facts, as they were then 
available, were before the rating board at the time of the 
June 1978 decision, as evidenced by the RO discussion of the 
evidence within that decision.  Damrel.  

As shown by the medical evidence of record in June 1978, in 
late November 1977 the veteran had touchdown crutch 
ambulation, with no fluid accumulation or effusion in the 
knee and good motion with very little pain.  It was then 
anticipated that the veteran would progress to full weight 
bearing over a two-week period.  

The private letter by C. C. Edwards, M.D., in February 1978, 
did not speak clearly to the current level of disability of 
the left knee, but rather to an anticipated ongoing 
incapacity extending over a decade.  That speculation does 
not appear to be relevant to the question of the level of 
disability following the period of convalescence ending at 
the end of February 1978, up to the time of the June 1978 
determination.  

While a private physician in March 1978 noted that the 
veteran considered his left knee pain and level of 
instability to be intolerable, the physician found the knee 
to have almost full extension and normal flexion, with no 
effusion and no joint line tenderness, with the knee well-
aligned, and with only slight medial and lateral opening and 
mildly positive drawer, and mildly laxed rotatory stability.  
Other problems were described due to the veteran's difficulty 
with prescribed physical therapy, but the clinical findings 
concerning the left knee did not clearly establish the 
existence of severe left knee disability  

Accordingly, the Board finds that reasonable minds could 
differ, and it was not undebatable based on the evidence of 
record at the time of the June 1978 decision, that the rating 
board should have assigned a 30 percent rating for the 
veteran's left knee disorder, contemplating severe 
disability, rather than a 20 percent rating, contemplating 
moderate disability.  Fugo.  Accordingly, the Board finds 
that there was no CUE in the June 1978 RO determination 
restoring a 20 percent rating for a post-operative left knee 
disorder upon expiration of a temporary total post-surgical 
convalescent rating on the last day of February 1978.  

CUE in the August 1978 RO Decision

The RO in its August 1978 decision confirming the 20 percent 
rating assigned for a post-operative left knee disorder, 
considered the same evidence it had considered in the June 
1978 decision, plus a report of VA examination conducted in 
July 1978.  

In a written statement as part of that July 1978 VA 
examination report, the veteran informed of his surgery in 
1977, and of the prescription of knee brace since that time 
to assist the stability of the post-operative left knee.  The 
veteran informed that he was still receiving medical 
treatment for his knee.  He reported that he currently had 
pain and weakness of his left knee varying from moderate to 
extreme depending on the extent to which he used the knee.  
He added that "[i]n attempting to jog (run) there is extreme 
pain and instability."  He also reported having an 
occasional slipping sensation that would cause him to fall.  
He added that he also could not stoop without knee pain, and 
rotation was very limited.  On examination, the examiner 
noted that the veteran walked into the room in no apparent 
pain or distress, with a hint of a limp favoring the left 
side.  The veteran wore a rigid bar brace on his left leg, 
hinged at the knee.  After removing the brace, the veteran 
performed a squat, per the examiner's request, by putting his 
left foot forward, bending the left leg to 90 degrees, and 
squatting completely on the right.  There were no 
abnormalities or deformities of the left knee, but it was 15-
3/4 inches in circumference compared to 15-1/4 inches around 
the right knee.  The thigh at mid femur measured 14-1/2 
inches in circumference on the left compared to 15-1/4 inches 
around the right.  There was no left knee effusion, and 
patella rub and compression of the patella caused no pain or 
discomfort.  In supine position the left knee was held flexed 
at 10 degrees.  Extension was to minus 10 degrees, and 
flexion was to 110 degrees, though there was very coarse 
crepitus over the medial and lateral aspect of the knee on 
flexion and extension.  There was minimal laxity of the 
lateral collateral ligament, and the anterior drawer test was 
mildly positive.  Surgical scars over the medial and lateral 
aspects of the knee were well healed.  X-rays showed 
degenerative arthritis with small spur formations and 
narrowing of the knee joint space, without joint 
calcification or bone erosion.  The examiner diagnosed post-
operative medial and lateral meniscectomy of the left knee, 
and osteoarthritis of the left knee.  

As noted above, under Diagnostic Code 5257, for other 
impairment of the knee, recurrent subluxation or lateral 
instability, where the knee impairment was slight a 10 
percent rating would be assigned; where moderate, a 20 
percent rating would be assigned; and where severe a 30 
percent rating would be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1978).  

The question presented is whether there was CUE in the RO 
determination in August 1978 confirming and continuing the 20 
percent rating assigned for a post-operative left knee 
disorder.  As such, the Board must decide whether the 
additional evidence, consisting of the July 1978 VA 
examination, caused the continuance of that 20 percent rating 
by an August 1978 RO decision to be undebatably in error, an 
error about which reasonable minds could not differ.  Damrel; 
Fugo.  

While the veteran at the July 1978 examination reported 
moderate to extreme pain at various times, he reported that 
he had extreme pain and instability upon attempting to run.  
The Board does not consider having extreme pain when running 
to be undebatably incompatible with a moderate knee disorder.  
The July 1978 examiner's  findings included apparently pain-
free ambulation with a brace, and ability to squat to 90 
degrees without the brace.  The examiner also identified 
coarse crepitus and minimal laxity.  Some increase in size of 
the left knee and decrease in size of the left thigh were 
also noted, as was osteoarthritis still shown on X-rays.  But 
these findings do not undebatably establish severe disability 
rather than moderate disability under Diagnostic Code 5257; 
reasonable minds could differ. Damrel; Fugo.  

While a 10 degree lack of full extension was noted, this 
would have only warranted a 10 percent disability rating 
based on limitation of extension of the knee under Diagnostic 
Code 5261, less than that the 20 percent assigned by the RO 
for the left knee disorder.  Similarly, the limitation of 
flexion to 110 degrees warranted a noncompensable rating 
under Diagnostic Code 5260.  38 C.F.R. § 4.71a (1978).  These 
limitations of motion, even when considered with the 
veteran's reports of pain and limited functioning, do not 
show the August 1978 rating board decision to be clearly and 
unmistakably erroneous.  

Accordingly Board finds that there was no CUE in the August 
1978 RO decision confirming and continuing the 20 percent 
disability rating assigned for the veteran's post-operative 
left knee disorder.  



ORDER

1.  The June 1978 RO rating action restoring a 20 percent 
rating for a post-operative left knee disorder upon 
expiration of a temporary total post-surgical convalescent 
rating, not being clearly and unmistakably erroneous, the 
appeal as to that issue is denied.  

2.  The August 1978 RO rating action confirming and 
continuing a 20 percent rating for a post-operative left knee 
disorder not being clearly and unmistakably erroneous, the 
appeal as to that issue is denied.  



REMAND

The veteran contends that his left knee disorder is more 
disabling than is reflected in the currently assigned 30 
percent rating.  In numerous submitted statements as well as 
in testimony before the undersigned Board member in April 
2001, the veteran has stated that he suffers from numerous 
dysfunctions of the left knee, including subluxation, 
instability, loose movement, osteoarthritis, limitation of 
motion, and pain on motion.  

At a February 1998 VA examination of the left knee the 
veteran's history was noted.  The veteran reported that 
osteoarthritis of the knee was diagnosed in 1972.  The 
veteran complained that his left knee was "still weak" and 
that he had some loss of motion as well as constant pain.  He 
reported using a Lennox Hill brace and Canadian crutches, as 
well as Tegretol and Doxepin.  On examination, the veteran 
was in no distress but walked with an obvious limp and used 
two Canadian crutches and walked with a metal-hinged brace 
over the left knee.  Surgical scars over the medial and 
lateral aspects of the left knee were noted.  There was some 
tenderness to palpation along the medial and lateral left 
knee, and slight swelling in the knee.  There was also an 
increase in horizontal dimension and some loss of normal 
contour.  No instability was demonstrated.  Range of motion 
was to 40 degrees flexion but with a loss of ten degrees from 
full extension.  The veteran complained of pain upon attempts 
at flexion and extension.  The examiner noted that pain 
appeared to limit the motion.  The examiner diagnosed 
persistent left knee pain, swelling, deformity with 
limitation of motion, and osteoarthritis, status post medial 
and lateral meniscectomies.  

In a March 1998 addendum the February 1998 VA examiner 
refused to provide an opinion as to the amount of lost 
functioning in the knee due to pain on use, incoordination, 
weakness, fatigability, and abnormal movement, expressed in 
terms of additional range of motion lost.  The examiner 
informed that he could not perform quantitative testing 
required for such an opinion.  

The record informs that a September 1998 VA examination was 
conducted but the hospital misplaced the record of that 
examination.  The veteran was reportedly scheduled for an 
additional VA examination in April 1999 but failed to report 
for that examination.  However, the claims folder contains no 
copy of a letter of notification to the veteran informing him 
of that pending examination.  Accordingly, the veteran should 
be afforded the opportunity of an additional VA examination 
to assess the current level of disability of his left knee.  
The veteran should be notified that failure to appear for the 
scheduled examination, without good cause, will be cause for 
denial of his claim for an increased rating, pursuant to 
38 C.F.R. § 3.655.

The Board notes that the February 1998 VA examination and the 
less-than-helpful addendum in March 1998 are inadequate for 
rating purposes, as no opinion was provided as to the degree 
of functional loss due to pain on undertaking motion, 
weakened movement, fatigability, and incoordination.  When 
reviewing the level of disability due to a service-connected 
disorder affecting a joint, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking movement, weakened motion, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45 (2000); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In addition, the Board points out that separate disability 
ratings may be assignable for knee disabilities.  In a VA 
General Counsel Opinion, VAOPGCPREC 23-97 (July 1, 1997), it 
was held that arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 (5010), for 
limitation of motion, and under Diagnostic Code 5257, for 
other disability of the knee including subluxation or lateral 
instability.  Also, VAOPGCPREC 9-98 (August 14, 1998) 
indicates that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero- 
percent rating under those diagnostic codes or that there be 
painful motion.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his post-operative 
left knee disorder since October 1993, 
and that he furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
for these disorders should then be 
requested and associated with the claims 
folder. 

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the degree of severity of his 
service-connected post-operative left 
knee disorder.  The veteran must be 
notified, by letter sent to his most 
recent address of record (a copy of which 
letter from the medical facility must be 
included in the claims folder), of the 
pending examination.  The claims folder 
including a copy of this Remand must be 
made available to the examiner prior to 
the examination and must be reviewed by 
the examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  The knee must 
be examined without any brace or 
assistive device.  Any braces or 
assistive devices used by the veteran 
should, however, be described in the 
examination report.  The examiner should 
ascertain the nature and extent of any 
arthritis, and also note any subluxation 
and/or instability.  If subluxation or 
instability is present, the examiner 
should state whether it is less than 
slight, slight, moderate, or severe in 
degree.  Limitation of motion of the knee 
in both flexion and extension should be 
specified in degrees.  A full range of 
motion of the knee is zero degrees of 
extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II (2000).  The 
examiner should also comment on the 
effects of the service-connected left 
knee disorder upon the veteran's ordinary 
activity and how it impairs him 
functionally, particularly in the work-
place.  The examiner should also comment 
on the degree of functional loss, if any, 
resulting from pain on undertaking 
motion, weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca and the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (2000), as 
applicable.  

3. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
In particular, if the requested 
examination does not fully comply, 
including review of the claims file, the 
examination report must be returned for 
corrective action.

4.  The RO should then readjudicate the 
issue involving entitlement to a current 
increased rating for a left knee 
disorder.  Separate disability ratings 
for instability and arthritis must be 
considered, as explained in the body of 
this Remand, pursuant to VAOPGCPREC 23-97 
and VAOPGCPREC 9-98.  If the veteran 
fails to report for the examination 
without demonstrated good cause for not 
reporting, the RO must issue a 
Supplemental Statement of the Case 
denying the increased rating claim on the 
basis of 38 C.F.R. § 3.655.  If the 
veteran does report for the VA 
examination and the determination remains 
to any extent adverse to the veteran, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals



 



